Name: Commission Regulation (EC) NoÃ 460/2006 of 20 March 2006 on the issue of import licences for garlic imported under the autonomous tariff quota opened by Regulation (EC) NoÃ 393/2006
 Type: Regulation
 Subject Matter: plant product;  tariff policy;  trade
 Date Published: nan

 21.3.2006 EN Official Journal of the European Union L 82/8 COMMISSION REGULATION (EC) No 460/2006 of 20 March 2006 on the issue of import licences for garlic imported under the autonomous tariff quota opened by Regulation (EC) No 393/2006 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 393/2006 of 6 March 2006 opening and providing for the administration of an autonomous tariff quota for garlic (1), and in particular Article 6(3) thereof, Whereas: Licence applications submitted by traditional and new importers to the competent authorities of the Member States pursuant to Article 4(1) of Regulation (EC) No 393/2006, exceed the available quantities. The extent to which licences may be issued should therefore be determined, HAS ADOPTED THIS REGULATION: Article 1 1. Applications for import licences made by traditional importers pursuant to Article 4(1) of Regulation (EC) No 393/2006 and submitted to the Commission by the Member States on 16 March 2006 shall be issued for 2,319 % of the quantity applied for. 2. Applications for import licences made by new importers pursuant to Article 4(1) of Regulation (EC) No 393/2006 and submitted to the Commission by the Member States on 16 March 2006 shall be issued for 0,857 % of the quantity applied for. Article 2 This Regulation shall enter into force on 21 March 2006. It shall apply until 30 June 2006. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 March 2006. For the Commission J. L. DEMARTY Director-General for Agriculture and Rural Development (1) OJ L 65, 7.3.2006, p. 18.